Citation Nr: 1208422	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In May 2007, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  Thereafter, the Board issued a July 2007 decision denying the Veteran's claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, an October 2008 Court Order remanded the Veteran's claim for readjudication in accordance with the Joint Motion.  Then, in October 2009, December 2010, and May 2011, the Board remanded that claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's vertigo had its onset during his period of active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for vertigo have been met. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Service connection for certain chronic diseases, including organic diseases of the nervous system, will be rebuttably presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

There is a presumption of service connection, rebuttable only by clearly attributable intercurrent causes, for chronic disabilities that are manifest during service and then again at any later date, however remote.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2011), Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, contends that he has vertigo, manifested by acute dizziness and loss of balance, which had its onset in service.  In the alternative, he contends that his vertigo is related to his bilateral hearing loss, for which service connection has been established during the pendency of this appeal.  In view of the Veteran's contentions, the Board must consider whether service connection is warranted on a direct basis or as secondary to his hearing loss.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Turning to the clinical evidence of record, the Board observes that the report of the Veteran's February 1957 service entrance examination is negative for any complaints or clinical findings of vertigo or related inner ear problems.  Accordingly, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Subsequent service medical records are also devoid of any subjective or objective evidence of vertigo.  Nevertheless, the Veteran is competent to report a history of in-service treatment for dizziness, which is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board considers the Veteran's statements to be credible as they are both internally consistent and corroborated by the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran has substantiated his account of in-service vertigo with a August 2005 statement from an Air Force medic, who professes to have treated the Veteran for inner ear problems and dizziness during his active duty.  

The medic, like the Veteran himself, is competent to provide an eyewitness account of in-service treatment.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board considers the medic's account to be especially probative in light of his status as a trained medical professional.  YT v. Brown, 9 Vet. App. 195 (1996).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board  accepts the Veteran's and the medic's contentions of in-service treatment for vertigo.  This recognition of an in-service disease supports the Veteran's claim for service connection.  However, in order to grant the benefits sought on appeal, there still must be evidence of a current disability and a demonstrable nexus between that disability and the in-service disease.

The report of the Veteran's February 1962 discharge examination is silent for any complaints or diagnoses of vertigo.  Therefore, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2011).  Therefore, a showing of continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303(b) (2011). 

While the Veteran now professes to have suffered from chronic vertigo since leaving service, the first post-service evidence of such a condition is dated in April 1989.  At that time, the Veteran sought private medical treatment for dizziness and was diagnosed with vestibular neuritis.  Positional vertigo was not shown.  Nevertheless, over the next two years the Veteran continued to seek treatment for dizziness and respiratory complaints.  His symptoms were found to support a diagnosis of benign positional and episodic vertigo in February 2000.  In July 2001, a diagnosis of vertigo was again confirmed.

The record thereafter shows that the Veteran continued to undergo periodic private and VA treatment for vertigo and related symptoms.  Additionally, in accordance with the Board's prior remands, he was afforded VA medical examinations in support of his claim.  Those examinations, conducted in December 2009 and January 2011, yielded clinical findings of vertigo.  However, the VA clinicians administering those examinations indicated that the Veteran's vertigo was unrelated to his hearing loss.  Those clinicians opined that a direct relationship between the Veteran's vertigo and active service could not be determined without resorting to speculation.

In accordance with the Board's most recent remand, the Veteran underwent an additional examination with a different VA clinician, who determined in a June 2011 medical report, that the Veteran did not meet the diagnostic criteria for vertigo.  Nevertheless, the June 2011 examiner acknowledged the Veteran's history of dizziness and inner ear problems, which had been found to support prior diagnoses of vertigo.  That examiner further opined that the Veteran's symptoms were less likely than not related to his active duty.  However, while that examiner indicated that the opinion was based on a review of the claims folder, the examiner did not support the opinion with any clinical rationale.

Following the completion of the VA examiner's report, the Veteran submitted a February 2011 written statement from a private physician who indicated a review Air Force medic's statement and the medical records and examination reports showing treatment for vertigo and related symptoms.  Based on that clinical review, the private physician opined that it was at least as likely as not that the Veteran suffered from chronic vertigo, which had originated in service and persisted to the present.  As a rationale for that opinion, the private physician noted that the occurrence of one episode of vertigo, such as the Veteran experienced in service, predisposes to recurrence.  Additionally, that private physician observed that it was not unusual for some individuals to develop episodes of chronic vertigo, which were responsive to, but not fully treatable, by medication.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the February 2012 opinion from the private physician, indicating that the Veteran has vertigo that had its onset in service, is more probative and persuasive than the reports rendered by the December 2009, January 2011, and January 2012 VA examiners with respect to that disability.  

The private physician's positive nexus opinion was based on her thorough review of the medical history and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that the private physician's opinion was undertaken directly to address the issue on appeal and constitutes the most recent medical opinion evidence of record.  Moreover, that physician's demonstrated familiarity with the Veteran's pertinent lay and clinical history adds to the probative value of the opinion.

In contrast, the December 2009 and January 2011 VA examiner's reports, indicating that the Veteran's vertigo was unrelated to his hearing loss, but declining to provide a definitive opinion as to in-service incurrence, are inherently speculative and, thus, of low evidentiary value.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); (medical opinion expressed in terms of may implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  In any event, the Board observes that, in declining to render determinative findings regarding the etiology of the Veteran's vertigo, the December 2009 and January 2011 VA examiners' reports are not wholly inconsistent with the private physician's positive nexus opinion, which the Board deems probative.

Unlike the prior VA examiners, the clinician who conducted the January 2011 VA examination provided a definitive negative nexus opinion with respect to the issue on appeal.  However, that opinion was not supported by a rationale, which reduces its probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board notes that, in declining to render a diagnosis of vertigo, the January 2012 VA examiner failed to account for the evidence of a current disability, which had already been presented throughout the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Furthermore, the Board considers it significant that the findings of the January 2011 VA examiner, like those all of the VA clinicians who examined the Veteran, predated and, thus, did not consider the positive nexus opinion rendered by the private physician.  That omission further reduces the evidentiary weight of those VA examiners' findings.  

Notwithstanding the inadequacies inherent in the Veteran's prior VA examinations, the Board finds that an additional examination and etiological opinion is not required with respect to his vertigo claim.  On the contrary, additional development would only result only in further delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant the Veteran's claim.

The pertinent evidence indicates that it is at least as likely as not that the Veteran has a current diagnosis of vertigo that initially manifested in service.  The February 2012 private physician's opinion expressly indicates that the current disability is related to the Veteran's in-service treatment for vertigo.  That opinion, which the Board considers probative, constitutes positive evidence of a medical nexus between the Veteran's current complaints and service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Additionally, the Board finds that where, as here, the record contains both in-service evidence and post-service clinical findings of a chronic disorder, no medical opinion as to etiology is necessary to grant service connection.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a medical opinion relating the Veteran's vertigo to his military service, the Board finds that the evidence weighs in favor of a grant of direct service connection.  As this decisions represents a complete award of the benefits sought on appeal, the Board need not further consider whether service connection is warranted on a secondary or presumptive basis.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.310 (2011).

In reaching this determination, the Board is also guided by the fact that the Veteran has submitted competent lay evidence of in-service dizziness and related symptoms, which have persisted over time.  The Veteran's account, when considered in tandem with the Air Force medic's statement and the subsequent opinion from the private physician, is sufficient to establish an in-service diagnosis of vertigo.  Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Moreover, that in-service diagnosis has now been clinically related to the disability at issue on appeal.  Further, in addition to supporting an in-service diagnosis of vertigo, the Veteran's uncontroverted lay statements constitute competent and credible evidence of a continuity of vertigo symptoms since service.  That lends additional weight to his claim.  Maxson v. Gober, 230 F.3d 1330 (2000).
 
Accordingly, the Board finds that the balance of positive and negative evidence is in relative equipoise with respect to whether the Veteran has a current diagnosis of vertigo that was incurred in service.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for vertigo is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for vertigo is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


